Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Response to Amendment
Applicant’s Remarks filed 2/7/2022 have been considered by the Examiner.
Claims 1-3 and 13 are amended. Claims 6, 8, 9, 11, 12, 18, 20, 21, and 23 were previously cancelled. No claims are newly added. Claims 1-5, 7, 10, 13-17, 19, 22, and 24-32 are pending in the present application and an action on the merits follows.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 10, 13-17, 19, 22, and 24-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1 and 13 describe the abstract idea of storing data, receiving information, determining whether stored data associates a medical device with a location, and storing new data. Specifically, claim 1 recites:
“receive information, from a human user, identifying an entered physical location of the respective medical device controller, and 
receive messages, from a-the plurality of medical device controllers, wherein each message includes: (a) an identifier of the respective medical device controller, (b) an identifier of a-one of the plurality of computer network devices through which the respective message traveled en route to the server, and (c) an image of at least some of the contents displayed on the display screen of the respective medical device controller; and  
for each of the received messages: 
extract at least some of the operational data for the respective medical device from the respective image; -2-Application No. 16/370,951ABIO 3.OF-189 (1206) 
determine whether an entry in the first electronic data store associates the respective medical device controller with a physical location; 
determine whether an entry in the second electronic data store associates the respective one of the plurality of computer network devices with a physical location; 
if (a) an entry in the first electronic data store is found that associates the respective medical device controller with a physical location and (b) no entry in the second electronic data store is found that associates the respective one of the plurality of computer network devices with a physical location, then store a new second entry in the second electronic data store, wherein the new second entry associates the respective one of the plurality of computer network devices with the physical location associated with the respective medical device controller in the first electronic data store; 
if (a) no entry in the first electronic data store is found that associates the respective medical device controller with a physical location and (b) an entry in the second electronic data store is found that associates the respective one of the plurality of computer network devices with a physical location, then store a new first entry in the first electronic data store, wherein the new first entry associates the respective medical device controller with the physical location associated with the respective one of the plurality of computer network devices in the second electronic data store; and 
if (a) an entry in the first electronic data store is found that associates the respective medical device controller with a physical location, (b) an entry in the second electronic data store is found that associates the respective one of the plurality of computer network devices with a physical location, and (c) a comparison indicates that the physical location associated with the respective medical device controller in the first electronic data store differs from the physical location associated with the respective one of the plurality of computer network devices in the second electronic data store, then revise the entry in the first electronic data store to associate the respective medical device controller with the -3-Application No. 16/370,951ABIO 3.OF-189 (1206) physical location associated with the respective one of the plurality of computer network devices in the second electronic data store.”
Claim 13 recites:
providing a first electronic data store comprising a plurality of first entries, wherein each first entry contains information that associates a respective medical device controller with a respective physical location; 
providing a second electronic data store comprising a plurality of second entries, wherein each second entry contains information that associates a respective computer network device with a respective physical location; 
receiving, a message from the medical device controller that includes: (a) an identifier of the medical device controller, (b) an identifier of a computer network device through which the message traveled en route to the server, and (c) an image of at least some of the contents displayed on the display screen of the medical device controller; 
extracting, at least some of the operational data for the medical device from the image in the received message; -5-Application No. 16/370,951ABIO 3.OF-189 (1206) 
in response to receipt of the message, automatically determining, whether an entry in the first electronic data store associates the medical device with a physical location;  
in response to receipt of the message, automatically determining, whether an entry in the second electronic data store associates the computer network device with a physical location; 
if (a) an entry in the first electronic data store is found that associates the medical device controller with a physical location and (b) no entry in the second electronic data store is found that associates the respective one of the plurality of computer network devices with a physical location, then storing a new second entry in the second electronic data store, wherein the new second entry associates the computer network device with the physical location associated with the medical device controller in the first electronic data store, 
if (a) no entry in the first electronic data store is found that associates the medical device controller with a physical location and (b) an entry in the second electronic data store is found that associates the computer network device with a physical location, then storing a new first entry in the first electronic data store, wherein the new first entry associates the medical device controller with the physical location associated with the computer network device in the second electronic data store; and 
if (a) an entry in the first electronic data store is found that associates the medical device controller with a physical location, (b) an entry in the second electronic data store is found that associates the computer network device with a physical location, and (c) a comparison indicates that the physical location associated with the medical device controller in the first electronic data store differs from the physical location associated with the computer network device in the second electronic data store, then revising the entry in the first electronic data store to associate the medical device controller with the physical location associated with the computer network device in the second electronic data store.”
	The steps of providing, storing, receiving, extracting, and determining describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to store data, receive information, extracting information, determine whether stored data associates a medical device with a location, and store new data. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:  
“a first electronic data store comprising a plurality of first entries, wherein each first entry contains information that associates a medical device controller with a physical location; 
a second electronic data store comprising a plurality of second entries, wherein each second entry contains information that associates a computer network device with a physical location;
a plurality of medical device controllers, wherein each medical device controller comprises a user interface configured to
wherein each user interface comprises a display screen configured to display operational data for a medical device communicatively coupled to the respective medical device controller; 
a plurality of computer network devices; 
a monitoring station configured to display physical locations associated with one or more of the plurality of medical device controllers; and
a server comprising a plurality of machine learning modules, the server configured to: 
via a computer network,
with the plurality of machine learning modules
transmit, vis the computer network, to the monitoring station, physical locations associated with one or more of the plurality of medical device controllers by the plurality of machine learning modules.”
Claim 13 recites:
“displaying, via a display screen of a medical device controller, operational data for a medical device communicatively coupled to the medical device controller; 
at a server, via a computer network,
via a plurality of machine learning modules of the server,
displaying, with a monitoring station, physical locations associated with one or more of the plurality of medical device controllers by the plurality of machine learning modules.”
The limitations relating to displaying and transmitting, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. The data stores, controllers, user interfaces, monitoring station, displays, servers, and computer networks are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 64, 68-72, 78-79, 80-85] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP
2106.05(d)(II). Machine learning is well-known within the art, as demonstrated by Weismiller (U.S. Patent Application Publication No. 20070080801) P 64 and Graves (U.S. Patent Application Publication No. 20080169927) P 65. As such, the recitation of such machine learning amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Additionally, the data stores, user interfaces, and computer networks are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation 
Dependent claims 2-5, 7, 10, 14-17, 19, 22, and 24-32 do not add “significantly more” to the eligibility of claim 1 and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-5, 7, 10, 14-17, 19, 22, and 24-32 as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-5, 7, 10, 13-17, 19, 22, and 24-32 are directed to an abstract idea without significantly more. Therefore claims 1-5, 7, 10, 13-17, 19, 22, and 24-32 are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 10, 13-17, 19, 22, 24, 26-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (U.S. Patent Application Publication No. 20150081335) in view of Murray (U.S. Patent Application Publication No. 20110237185), Moscatiello (U.S. Patent Application Publication No. 20050246092), and McNeely (U.S. Patent Application Publication No. 20170011181).
Regarding claim 1, Dixon teaches a medical device controller location and tracking system, the system comprising:
a first electronic data store comprising a plurality of first entries, wherein each first entry contains information that associates a medical device controller with a physical location [P 110, 133-134] (Dixon teaches an association database, which is interpreted as an electronic data store, for storing associations between beds, which are interpreted as medical devices and the circuity of which is considered the controller, and locations within a healthcare facility; Examiner notes that the bed is interpreted as a medical device based on descriptions including circuity and transmitters, such as in P 110); 
a second electronic data store comprising a plurality of second entries, wherein each second entry contains information that associates a computer network device with a physical location [P 154-155, 158, 161] (Dixon teaches a database, which is interpreted as an electronic data store, for storing correlation IDs of monitors/location beacons, which are interpreted as computer network devices, and their respective locations within a healthcare facility);
a plurality of medical device controllers, wherein each medical device controller comprises a user interface configured to receive information, from a human user, identifying an entered physical location of the respective medical device controller [P 20-21, 126-129] (Dixon teaches a plurality of beds comprising circuitry, which are interpreted as medical device controllers, and the circuitry being coupled , and 
wherein each user interface comprises a display screen configured to display operational data for a medical device communicatively coupled to the respective medical device controller [P 20-21] (Dixon teaches a display screen associated with the user interface which display information about the bed, which is interpreted as the medical device); 
a plurality of computer network devices [P 154, 158] (Dixon teaches monitors and associated location beacons, which are interpreted as computer network devices); 
a server comprising a plurality of machine learning modules [P 155, 157] (Dixon teaches servers or remote computers comprising software, which are interpreted as modules), the server configured to: 
receive messages, via a computer network, from a-the plurality of medical device controllers, wherein each message includes: (a) an identifier of the respective medical device controller, (b) an identifier of one of the plurality of computer network devices through which the respective message traveled en route to the server [P 154-155, 160] (Dixon teaches a server/remote computer, which is interpreted as a server, for receiving a tag ID, which is interpreted as an identifier of the medical device, as well as a monitor ID, which is interpreted as an identifier of the computer network device; Dixon also teaches in P 160 that communication with the transceiver is preformed via a network), and
 (c) an image of at least some of the contents displayed on the display screen of the respective medical device controller [P 114-116] (Dixon teaches transmitting an image of a bed’s screen light signature); and  
for each of the received messages: 
extract at least some of the operational data for the respective medical device from the respective image [P 115] (Dixon teaches determining a location, which is interpreted as operational data, of a bed associated with the screen based on the light signature image); -2-Application No. 16/370,951ABIO 3.OF-189 (1206) 
determine, with the plurality of machine learning modules, whether an entry in the first electronic data store associates the respective medical device controller with a physical location [P 133-134, 160-161] (Dixon teaches determining whether there is an association in the association database between the bed and a location); 
determine, with the plurality of machine learning modules, whether an entry in the second electronic data store associates the respective one of the plurality of computer network devices with a physical location [P 158, 161] (Dixon teaches determining that a monitor is associated with a location); 
if (a) no entry in the first electronic data store is found that associates the respective medical device controller with a physical location and (b) an entry in the second electronic data store is found that associates the respective one of the plurality of computer network devices with a physical location, then store, with the plurality of machine learning modules, a new first entry in the first electronic data store, wherein the new first entry associates the respective medical device controller with the physical location associated with the respective one of the plurality of computer network devices in the second electronic data store [P 154-158] (Dixon teaches storing in the database associations between beds and locations, wherein the location is determined based on the association between the monitor ID and the location); and 
Dixon may not explicitly teach “machine learning” describing modules. However, the limitation claims labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. No tasks performed by the module involve any machine learning techniques. The function described by the system would be performed the same regardless of whether the machine learning label was substituted with nothing. Because the Dixon teaches software performing the tasks of the module, substituting the labels of the claimed invention for the labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention (time In re Ngai, Ex Parte Breslow).
Dixon may not explicitly teach:
if (a) an entry in the first electronic data store is found that associates the respective medical device controller with a physical location and (b) no entry in the second electronic data store is found that associates the respective one of the plurality of computer network devices with a physical location, then store, with the plurality of machine learning modules, a new second entry in the second electronic data store, wherein the new second entry associates the respective one of the plurality of computer network devices with the physical location associated with the respective medical device controller in the first electronic data store; 
However, Murray teaches:
if (a) an entry in the first electronic data store is found that associates the respective medical device controller with a physical location and (b) no entry in the second electronic data store is found that associates the respective one of the plurality of computer network devices with a physical location, then store, with the plurality of machine learning modules, a new second entry in the second electronic data store, wherein the new second entry associates the respective one of the plurality of computer network devices with the physical location associated with the respective medical device controller in the first electronic data store [P 13] (Murray teaches storing, in a location database, a determined location in association with a RF communication device, which is interpreted as corresponding to the computer network device taught above, wherein the location is determined based on the known location of a mobile device, which is interpreted as corresponding to the medical device taught above); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method and system for determining location for a RF communication device based on its 
Dixon and Murray may not explicitly teach:
if (a) an entry in the first electronic data store is found that associates the respective medical device controller with a physical location, (b) an entry in the second electronic data store is found that associates the respective one of the plurality of computer network devices with a physical location, and (c) a comparison indicates that the physical location associated with the respective medical device controller in the first electronic data store differs from the physical location associated with the respective one of the plurality of computer network devices in the second electronic data store, then revise, with the plurality of machine learning modules, the entry in the first electronic data store to associate the respective medical device controller with the -3-Application No. 16/370,951ABIO 3.OF-189 (1206) physical location associated with the respective one of the plurality of computer network devices in the second electronic data store; and
However, Moscatiello teaches:
if (a) an entry in the first electronic data store is found that associates the respective medical device controller with a physical location, (b) an entry in the second electronic data store is found that associates the respective one of the plurality of computer network devices with a physical location, and (c) a comparison indicates that the physical location associated with the respective medical device controller in the first electronic data store differs from the physical location associated with the respective one of the plurality of computer network devices in the second electronic data store, then revise, with the plurality of machine learning modules, the entry in the first electronic data store to associate the respective medical device controller with the -3-Application No. 16/370,951ABIO 3.OF-189 (1206) physical location associated with the respective one of the plurality of computer network devices in the second electronic data store [P 27-28, Fig. 2] (Moscatiello teaches comparing a tag list of objects and locations, which is interpreted as .
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Wireless mobile asset tracking vehicle as taught by Moscatiello with the system taught by Dixon and Murray with the motivation of reducing cost and increasing accuracy of inventory management systems [Moscatiello P 4-6].
Dixon, Murray, and Moscatiello may not explicitly teach
a monitoring station configured to display physical locations associated with one or more of the plurality of medical device controllers; and
transmit, via the computer network, to the monitoring station, physical locations associated with one or more of the plurality of medical device controllers by the plurality of machine learning modules.
However, McNeely teaches:
a monitoring station configured to display physical locations associated with one or more of the plurality of medical device controllers [P 63-64, Fig. 10-13] (McNeely teaches an interface on a computing device displaying beds, which are interpreted as corresponding to the medical device controllers taught above, with associated locations); and
transmit, via the computer network, to the monitoring station, physical locations associated with one or more of the plurality of medical device controllers by the plurality of machine learning modules [P 107-108] (McNeely teaches that the computing device may receive requests for associations including beds and corresponding locations).

Regarding claim 2, Dixon, Murray, Moscatiello, and McNeely teach Attorney Docket No. 4524/1002-27-Sunstein Kann Murphy & Timbers LLPUSPTO Customer No. 2101a system according to claim 1, wherein, for each received message, the respective one of the of the plurality of computer network devices has communicated directly with the respective medical device controller [P 153-154] (Dixon teaches that a monitor communicates wirelessly with which the bed system).  
Regarding claim 3, Dixon, Murray, Moscatiello, and McNeely teach a system according to claim 2, wherein, for each received message, the respective one of the plurality of computer network devices has communicated wirelessly with respective medical device controller [P 153-154] (Dixon teaches that a monitor communicates wirelessly with which the bed system).
Regarding claim 4, Dixon, Murray, Moscatiello, and McNeely teach a system according to claim 3, wherein each one of the plurality of computer network devices is a wireless access point [P 6, 153-154] (Dixon teaches that the monitor ID identifies a monitor with which the bed system has communicated wirelessly; Dixon also teaches that the wireless communication may be through the use of wireless access points).  
Regarding claim 5, Dixon, Murray, Moscatiello, and McNeely teach a system according to claim 3, wherein each one of the plurality of computer network devices is a cellular base station [P 24] (Murray teaches that the RF device, which is interpreted as corresponding to the computer network device taught by Dixon, may include a cell station).
Obviousness for combining the teachings of Dixon, Murray, Moscatiello, and McNeely is discussed above for claim 1 and is incorporated herein.
Regarding claim 7, Dixon, Murray, Moscatiello, and McNeely teach a system according to claim 1, wherein, for each received message, the identifier of the respective one of the plurality of computer network devices comprises an Internet Protocol (IP) address [P 65] (McNeely teaches that identification information includes IP addresses).  
Obviousness for combining the teachings of Dixon, Murray, Moscatiello, and McNeely is discussed above for claim 1 and is incorporated herein.
Regarding claim 10, Dixon, Murray, Moscatiello, and McNeely teach a system according to claim 1, wherein after the revising of the entry in the first electronic data store to associate the respective medical device controller with the physical location associated with the respective one of the plurality of computer network devices in the second electronic data store, the server is further configured to automatically revise the entry in the first electronic data store to associate the respective medical device controller with a default value [P 28, Fig. 2] (Moscatiello teaches a continuous loop of object location updates, in which the location of an object may be updated to the location in which the object was last seen, which is interpreted as a default value).  
Obviousness for combining the teachings of Dixon, Murray, Moscatiello, and McNeely is discussed above for claim 1 and is incorporated herein.





Regarding claim 13, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 14, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. Attorney Docket No. 4524/1002-33 -Sunstein Kann Murphy & Timbers LLPUSPTO Customer No. 2101   
Regarding claim 15, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 16, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 
Regarding claim 17, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5. 
Regarding claim 19, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7. 
Regarding claim 22, the claim is analogous to claim 10, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10.  
Regarding claim 24, Dixon, Murray, Moscatiello, and McNeely teach a system according to claim 1, wherein at least one of the plurality of first entries in the first electronic data store was created in response to a human user providing a physical location of one of the plurality of medical device controllers through the user interface of that medical device controller [P 20] (Dixon teaches manual entry of location information via the user interface).  
Regarding claim 26, Dixon, Murray, Moscatiello, and McNeely teach a system according to claim 25, wherein, for each received message, the respective image comprises a placement signal [P 114-116] (Dixon teaches transmitting an image of a bed’s screen light signature, which indicates location and therefore is interpreted as a placement signal).  
Regarding claim 27, Dixon, Murray, Moscatiello, and McNeely teach a system according to claim 1, wherein, for each received message, the identifier of the respective medical device controller comprises a serial number [P 154-155, 160] (Dixon teaches a transceiver, which is interpreted as a server, for receiving a tag ID, which is interpreted as a serial number).  
Regarding claim 28, Dixon, Murray, Moscatiello, and McNeely teach a system according to claim 27, wherein, for each received message, the identifier of the respective one of the plurality of computer network devices comprises an Internet protocol (IP) address, a media access control (MAC) addresses, or a service set identifier (SSID) [P 65] (McNeely teaches that identification information includes IP addresses).  

Regarding claim 30, the claim is analogous to claim 26, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 26. 
Regarding claim 31, the claim is analogous to claim 27, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 27.

Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (U.S. Patent Application Publication No. 20150081335), Murray (U.S. Patent Application Publication No. 20110237185),Attorney Docket No. 4524/1002-29-Sunstein Kann Murphy & Timbers LLPUSPTO Customer No. 2101 Moscatiello (U.S. Patent Application Publication No. 20050246092), and McNeely (U.S. Patent Application Publication No. 20170011181) as applied to claim 1 above, and further in view of Matos (U.S. Patent Application Publication No. 20140371816).
Regarding claim 25, Dixon, Murray, Moscatiello, and McNeely may not explicitly teach a system according to claim 1, wherein the plurality of medical devices communicatively coupled to the plurality of medical device controllers consist of heart pumps.  
However, Matos teaches a system according to claim 1, wherein the plurality of medical devices communicatively coupled to the plurality of medical device controllers consist of heart pumps [P 209, 785] (Matos teaches device tracking wherein the devices may include ventricular assistance devices).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Matos with teachings of Dixon, Murray, Moscatiello, and McNeely since the combination of the references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function 
Regarding claim 29, the claim is analogous to claim 25, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 25. 
	 

Response to Amendment
	Applicant’s Remarks filed 2/7/2022 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 2/7/2022.

Claim Objection Remarks
1. 	Regarding Applicant’s remarks addressing previous claim objections [Applicant Remarks Pg. 9], in light of the present amendments these objections have been withdrawn.

35 USC 101 Rejections
2.	Regarding Applicant’s arguments that the machine learning modules integrate the abstract idea into practical application [Applicant Remarks Pg. 10-12], Examiner respectfully disagrees. The claimed modules are recited so briefly and without detail that they merely “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. That is, the machine learning limitations generally link the abstract idea of device tracking to a machine learning environment. Examiner advises, if support is present, amending to recite training the modules using a specific type of data and utilizing the trained modules. The abstract idea is not currently integrated into practical application.
3.	Regarding Applicant’s arguments that the present claims are analogous to those of Example 39, and therefore do not recite an abstract idea [Applicant Remarks Pg. 13], Examiner respectfully disagrees. Example 39 does not recite an abstract idea because the claim recites a method of training a neural network (i.e. machine learning or artificial intelligence). Machine learning, when claimed with enough detail regarding training and application of trained models, may integrate an abstract ideas into practical application. While the present claims recite the use of machine learning modules, the claims are silent 
4.	Regarding Applicant’s remarks that “claim 1 of the present application does not recite any such rules or instructions” [Applicant Remarks Pg. 14-15], Examiner respectfully disagrees. When considered under broadest reasonable interpretation, the claims recite instructions to track medical devices. Specifically, the claims recite instructions to receive messages, extract operational data from images, determine associations within data stores, and store additional location data. Thus, it is the opinion of the Office that the claims recite managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). 
5.	Regarding Applicant’s arguments that the present claims are analogous to those of Example 42, and therefore do not recite an abstract idea [Applicant Remarks Pg. 16-17], Examiner respectfully disagrees. Example 42 recites a method of transmission of modifications when medical records are updated. These claims integrate the abstract idea into practical application because of the simultaneous remote medical record updating and data standardization that occurs to provide such updates to various remote entities at once. This is not the same or similar to the medical device location and tracking system of the present application.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 101.

35 USC 103 Rejections
6.	Regarding Applicant’s arguments that Dixon doesn’t teach images [Applicant Remarks Pg. 19-20], Examiner respectfully disagrees and points to Dixon P 114-116. Here, Dixon teaches transmitting a bed’s screen light signature captured by an image sensor, which is interpreted as the claimed image. Examiner respectfully submits that image sensors capture image data. Thus, it is respectfully submitted 
7.	Regarding Applicant’s arguments that “none of the cited references disclose a comparable 2-way system for associating medical device controllers and computer network data, as recited in claim 1” [Applicant Remarks Pg. 20], Examiner respectfully submits that the claims are rejected using broadest reasonable interpretation. The presently referenced combination of art teaches the claims as written and when considered under broadest reasonable interpretation. There is no discernable difference between the claim language and the art. The alleged differences between the claims and the art (specifically, the alleged 1-way vs. 2-way difference), is unclear within the present claims.  Thus, it is the position of the Office that the combination of references teaches that claims as written.
8.	Regarding Applicant’s arguments that one would not combine the teachings of Dixon Murray, and Moscatiello without impermissible hindsight [Applicant Remarks Pg. 21], Examiner respectfully submits that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As demonstrated in the obviousness statements above, one of ordinary skill in the art would combine the medical equipment tracking systems of Dixon, Murray, and Moscatiello of reducing cost and increasing accuracy of the tracking system taught by Dixon. Thus, it is the position of the Office that the above-mentioned combination is proper.
9.	Regarding Applicant’s remarks that the obviousness statements don’t support combination because the references teach 1-way systems while the claimed invention teaches a 2-way system [Applicant Remarks Pg. 21], Examiner respectfully points to argument number 7 above regarding the 
	It is for at least the reasons described above that the claims remain rejected under 35 USC 103.	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Becker (U.S. Patent Application Publication No. 20060279427) teaches systems and methods for determining the location of patient handling devices in a healthcare facility.
Wildman (U.S. Patent Application Publication No. 20070106518) teaches a locating, tracking, and communication system comprising a plurality of zone an area transceivers and tags. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/R.F.D./               Examiner, Art Unit 3626             

/JASON S TIEDEMAN/               Primary Examiner, Art Unit 3626